DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 14-26 are allowed because the prior art of record, either alone or in combination, fails to anticipate or render obvious the features of:
A method, performed by at least one apparatus, comprising:
obtaining one or more pieces of spoofing information indicative of a data set enabling positioning based on radio signals sent by a respective radio node, and wherein the data set is further indicative of one or more parameters based on which said positioning is performed and/or controlled and which is considered to be at least partially unexpected;
aggregating spoofing information based on the one or more parameters of the respective data set of the one or more pieces of spoofing information; and

providing at least a part of the aggregated spoofing information for usage in a positioning, 
wherein the providing comprises providing at least a part of the aggregated spoofing information to at least one device or service to enable a recipient of the at least a part of the aggregated spoofing information to respond to spoofing attempts, the at least a part of the aggregated spoofing information corresponding to radio capabilities of the recipient. (see claims 1, 14, and 21)

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Leibner et al. (US 2015/0226858) – GPS spoofing detection techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643